COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 T&G, L.L.C., GARRY W. CRAIGHEAD,                                No. 08-03-00420-CV
 TRACY CRAIGHEAD and EL PASO                     §
 FIRST CARE CLINIC, INC.,                                             Appeal from
                                                 §
                        Appellants,                               327th District Court
                                                 §
 v.                                                            of El Paso County, Texas
                                                 §
 CAPITAL ACTIVE FUNDING, INC.,                                     (TC # 2003-1930)
                                                 §
                        Appellee.


                                  MEMORANDUM OPINION

       This case is before the Court on its own motion to determine whether the appeal should be

dismissed for want of prosecution. See TEX .R.APP .P. 42.3(b). Because it appears the appellants no

longer wish to pursue the appeal, we will dismiss for want of prosecution.

       A default judgment was entered against the appellants in this case on June 12, 2003.

Appellants filed a notice of appeal to this Court on September 8, 2003. On January 16, 2004,

Appellants filed a notice of bankruptcy. As a result, this appeal was automatically abated pending

the outcome of the bankruptcy proceedings. See 11 U.S.C. § 362. On October 21, 2008, having

received notice that the Appellants’ bankruptcy cases had been closed, this Court issued an order

reinstating the appeal. The order included notice that the Appellants’ brief was due to be filed

November 20, 2008.

       By letter dated December 3, 2008, the Clerk of this court notified Appellants of our intent

to dismiss the appeal for want of prosecution due to Appellants’ failure to file an appellants’ brief

or motion for extension of time. The Clerk informed Appellants that the appeal would be dismissed
without further notice unless any party could show grounds for continuing the appeal within ten days

of the date of the notice. We have not received a response.

       This Court may dismiss an appeal for want of prosecution when an appellant has failed to

file his brief within the time prescribed, and gives no reasonable explanation for such failure.

TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San

Antonio 1998, no pet.). We have given written notice of our intent to dismiss this appeal and have

requested a response stating a reasonable basis for the failure to file an appellants’ brief. Appellants

have not responded. We see no purpose which would be served by declining to dismiss this appeal

at this stage in the proceedings. Therefore, in accordance with TEX .R.APP .P. 42.3(b), 42.3(c) and

38.8(a)(1), we dismiss this appeal for want of prosecution.


February 5, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating